DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Also see MPEP 2173.05(p). Claim 2 appears to be directed to both the processor of system of claim 1 and also towards the steps of calculating various parameters. 
Claim 2 recites “a variance” in lines 7 and 9. It is unclear if this is the same variance as in line 5 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “wherein the at least one sensor comprises a gravity sensor”; it is unclear whether the at least one sensor includes the limitations of claim 1 or not. The examiner recommends using a language, such as “where the at least one sensor further comprises a gravity sensor”. 
Claim 4 recites “a user”; it is vague as it is unclear if “a user” is the same or different than the patient in claim 1.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Also see MPEP 2173.05(p). Claim 6 appears to be directed to both the processor of system of claim 1 and also towards the steps of calculating various parameters.
Claim 6 recites “generating an image … inputting the image into convolutional neural network to determine one of the categories”. However, claim 6 depends from claim 1 wherein the processor inputs feature values into a machine learning to determine the “category”; it is noted that convolutional neural network is a type of machine learning, therefore, it is unclear and confusing what claim 6 sets to establish. Is the determination by claim 6 replaces the determination made in claim 1? Is it to confirm the decision made in claim 1?
Claim 7 recites “a processor” in line 6, it is unclear whether this is the same or different processor as in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a user”; it is unclear if the user is the same as the patient in claim 7 or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 8-10 are rejected for inheriting the same rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20180020964 granted to Newberry in view of US Pat Pub No. 20090093807 granted to Hyde et al. (hereinafter “Hyde”).
Regarding claim 1, Newberry discloses a system for predicting types of pathogens in patients with [sepsis] (e.g. para 0016), wherein the system comprises: at least one sensor, configured to sense current physiological data (e.g. para 0016-0017), wherein a type of the current physiological data includes at least one of body temperature, blood pressure, and pulse (e.g. para 0080 “The biosensor may also detect temperature as well as other vital signs indicative of sepsis, such as pulse rate and respiration rate…”); and a processor, configured to calculate at least one feature value according to the current physiological data (e.g. para 0084 “A processing circuit in the biosensor 100 is configured to obtain a measurement”, fig. 6), and input the at least one feature value into a [machine learning] model (e.g. para 0083 “comparing the NO level with one or more thresholds indicative of sepsis”, para 0084 discusses determining the level of risk, ) to determine one of categories comprising at least two of uninfected, fungal infected, contaminated bacteria infected, Gram-negative infected, and Gram-positive infected Newberry fails to explicitly disclose using the system on patients with septicemia; and inputting values in machine learning model. 
Hyde teaches a similar device (e.g. paras 0004, 0021, 0263 claims 148-149) which teaches that a non-invasive device can capture data to analyze and determine types of infection on a patient with septicemia); This identification can be automatically performed by using a machine learning method (e.g. para 0278)) which would allow the device to distinguish various types of infection automatically (e.g. para 0278). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Newberry with the teachings of Hyde to provide a machine learning method and to operate the system on patient with septicemia to provide the predictable result of automatically perform the analysis of detecting pathogens associated with blood infection.


Regarding claim 2, Newberry as modified by Hyde (hereinafter “modified Newberry”) renders the system of claim 1 obvious as recited hereinabove, Newberry teaches wherein the processor is further configured to perform steps of: obtaining healthy physiological data that changes over time (e.g. para 0080 “The biosensor thus provides a noninvasive and continuous monitoring tool for early warning of a patient's condition and allows for more immediate medical intervention.”); calculating a mean of the healthy physiological data as a healthy mean (e.g. para 0092); calculating a variance of the healthy physiological data as a healthy variance 

Regarding claim 3, modified Newberry renders the system of claim 2 obvious as recited hereinabove, Newberry discloses wherein the reference variance is calculated according to a following equation (1): 
    PNG
    media_image1.png
    42
    227
    media_image1.png
    Greyscale
 wherein Xcur rent is a value of one of a plurality of samples of the current physiological data, Mhealth is the healthy mean, and #current is a number of the samples of the current physiological data (e.g. para 0092).  Although Newberry does not explicitly discloses the formula above. It is understood that Newberry discloses a similar method in calculating a predetermine threshold (here ‘reference variance’) using measurements of a sample healthy general population in combination with a mean or range of average values for the measurements (e.g. para 0131). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Newberry with the commonly known formula in order to determine a reference parameter in order to provide the predictable result of monitoring change in data. 

Regarding claim 5, modified Newberry renders the system of claim 1 obvious as recited above, Hyde teaches wherein the machine learning model is a random forest algorithm (e.g. para 0278, it is understood that other types of machine learning can be used).


Regarding claim 6, modified Newberry renders the system of claim 1 obvious as recited above, Hyde teaches wherein the processor is further configured to perform steps of: generating an image for each type of the current physiological data according to a following equation (1):  
    PNG
    media_image2.png
    23
    477
    media_image2.png
    Greyscale
  14wherein Pi~j is a pixel at ith column and jth row of the image, X currentji is a ivalue of the current physiological data, and Xhealth,j is a jth value of the healthy physiological data where i and j are positive integers; and inputting the image into a convolutional neural network to determine one of the categories (e.g. para 0277-0288 “image or spectral information regarding a subcellular component of a cell may be processed and used to distinguish various cell types”)


Regarding claim 7, Newberry discloses a method for predicting types of pathogens in patients with [sepsis] (e.g. para 0016),that is performed on a processor (e.g. para 0084 “A processing circuit in the biosensor 100 is configured to obtain a measurement”, fig. 6), wherein the method comprises: sensing, by at least one sensor, current physiological data (e.g. para 0016-0017), wherein a type of the current physiological data includes at least one of body temperature, blood pressure, and pulse (e.g. para 0080 “The biosensor may also detect temperature as well as other vital signs indicative of sepsis, such as pulse rate and respiration rate…”); and calculating, by a processor, at least one feature value according to the current physiological data (e.g. para 0084 “A processing circuit in the biosensor 100 is configured to obtain a measurement”, fig. 6), and inputting the at least one feature value into a[machine Newberry fails to explicitly disclose using the system on patients with septicemia; and inputting values in machine learning model. 
Hyde teaches a similar device (e.g. paras 0004, 0021, 0263 claims 148-149) which teaches that a non-invasive device can capture data to analyze and determine types of infection on a patient with septicemia); This identification can be automatically performed by using a machine learning method (e.g. para 0278)) which would allow the device to distinguish various types of infection automatically (e.g. para 0278). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Newberry with the teachings of Hyde to provide a machine learning method and to operate the system on patient with septicemia to provide the predictable result of automatically perform the analysis of detecting pathogens associated with blood infection.

Regarding claim 8, modified Newberry renders the method of claim 7 obvious as recited hereinabove, Newberry discloses wherein the step of calculating the at least one feature value according to the current physiological data comprises: obtaining healthy physiological data that changes over time (e.g. para 0092); calculating a mean of the healthy physiological data as a healthy mean; calculating a variance of the healthy physiological data as a healthy variance (e.g. 

Regarding claim 9, modified Newberry renders the method of claim 8 obvious as recited hereinabove, Newberry discloses wherein the reference variance is calculated according to a following equation (1): 
    PNG
    media_image1.png
    42
    227
    media_image1.png
    Greyscale
 wherein Xcur rent is a value of one of a plurality of samples of the current physiological data, Mhealth is the healthy mean, and #current is a number of the samples of the current physiological data  (e.g. para 0092).  Although Newberry does not explicitly discloses the formula above. It is understood that Newberry discloses a similar method in calculating a predetermine threshold (here ‘reference variance’) using measurements of a sample healthy general population in combination with a mean or range of average values for the measurements (e.g. para 0131). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Newberry with the commonly known formula in order to determine a reference parameter in order to provide the predictable result of monitoring change in data. 


Regarding claim 11, modified Newberry renders the method of claim 7 obvious as recited above, Hyde teaches wherein the machine learning model is a random forest algorithm (e.g. para 0278, it is understood that other types of machine learning can be used).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Newberry as applied to claims 1-3, 5-9 and 11 above, and further in view of US Pat Pub No. 20170296104 granted to Ryan et al. (hereinafter “Ryan”).
Regarding claim 4, modified Newberry renders the system of claim 1 obvious as recited above, Hyde teaches that the device is capable of updating targeting information on the basis of the movement of part or all of a device, but fails to disclose wherein the at least one sensor comprises a gravity sensor, and the processor is configured to determine if a user is stationary according to signals sensed by the gravity sensor, and obtain the current physiological data only when the user is stationary.  
Ryan teaches a similar device that uses sensors to obtain physiological parameters of a user. Ryan teaches that it is known to use a sensor (here accelerometer sensor) to determine if a user is stationary according to signals sensed by the gravity sensor, and obtain the current physiological data only when the user is stationary (e.g. para 0017). This allows the sensors to capture a more reliable data pertaining to the physiological parameters of the patient which would allow to minimize errors affected by movement. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Newberry with the teachings of Ryan to provide a sensor to determine when the patient is stationary which provides the predictable result of minimizing errors affected by movement.

Regarding claim 10, modified Newberry renders the method of claim 7 obvious as recited above, Hyde teaches that the device is capable of updating targeting information on the but fails to disclose further comprises: determining if a user is stationary according to signals sensed by a gravity sensor, and obtaining the current physiological data only when the user is stationary.  
Ryan teaches a similar device that uses sensors to obtain physiological parameters of a user. Ryan teaches that it is known to use a sensor (here accelerometer sensor) to determine if a user is stationary according to signals sensed by the gravity sensor, and obtain the current physiological data only when the user is stationary (e.g. para 0017). This allows the sensors to capture a more reliable data pertaining to the physiological parameters of the patient which would allow to minimize errors affected by movement. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Newberry with the teachings of Ryan to provide a sensor to determine when the patient is stationary which provides the predictable result of minimizing errors affected by movement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792